Citation Nr: 1122897	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for residuals of a fracture of the left radius and ulna, post-operative with arthritis, left wrist.

2.  Entitlement to an evaluation higher than 20 percent for radial neuropathy, left hand.

3.  Entitlement to an evaluation higher than 10 percent for scar, residual bone graft of the right iliac crest.  

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of this appeal, the Board notes that service connection for PTSD was denied in a November 2005 rating decision and the Veteran subsequently perfected his appeal of that denial to the Board in July 2006.  However, he later withdrew his appeal in October 2007.  See VA Form 21-4138 received in October 2007.  

The Board also notes that the Veteran's claims of service connection for left elbow arthritis and pilonidal cyst were denied in a December 2007 rating decision.  After the Veteran filed a Notice of Disagreement (NOD) in January 2008, a Statement of the Case (SOC) was issued in June 2008.  However, the record reflects that no substantive appeal was ever filed.  Thus, the Veteran did not perfect his appeal of those issues and, consequently, they are not subject to appellate review.    

The record reflects that the Veteran requested to be afforded with a videoconference Board hearing in December 2007 and, later, requested a Travel Board hearing in September 2010.  However, after receiving notification of the hearing scheduled in March 2011, the Veteran did not appear for the hearing or request postponement of the hearing.  For these reasons, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).  

The Board recognizes that the VA medical examiners have identified and described additional scars involving the Veteran's left arm during the course of this appeal that are not a part of the Veteran's service-connected scar disability.  The Board REFERS these issues to the RO for any appropriate action.  

The issue of entitlement to TDIU, raised by the record as described below, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC and is addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  With respect to the Veteran's residuals of a fracture of the left radius and ulna with arthritis of the left wrist, the Veteran is already in receipt of the maximum disability evaluation for impairment of supination or pronation, with the hand fixed in supination or hyperpronation; there is no evidence of ankylosis.

2.  The disability picture associated with the Veteran's radial neuropathy of the left hand does not more closely approximate incomplete severe, or complete, paralysis of the ulnar nerve throughout the claim/appeal period.  

3.  With respect to the Veteran's service-connected scar, residual bone graft of the right iliac crest, the Veteran is already in receipt of the maximum disability evaluation of 10 percent under DC 7804 for a scar that is superficial and tender on examination; there is no evidence of limitation of function, as would support an increase


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent have not been met or approximated for the Veteran's residuals of a fracture of the left radius and ulna with arthritis of the left wrist for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5010-5213 (2010).

2.  The criteria for a disability rating higher than 20 percent have not been met or approximated for the Veteran's radial neuropathy, left hand for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8599-8516 (2010).

3.  The criteria for a disability rating higher than 20 percent have not been met or approximated for the Veteran's scar, residual bone graft of the right iliac crest for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the November 2004 VCAA notice letter, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected disabilities had increased in severity.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  

In subsequent letters sent in March 2006, July 2008, and July 2009, the RO further explained how VA determines the disability rating and included a thorough description of the types of information and evidence that the Veteran may provide VA in support of the assignment of a disability rating, per Dingess, supra.  Further, although no longer required, the RO provided the Veteran with the schedular criteria for his claimed disabilities in the July 2008 and July 2009 due process letters.    

Although the Board notes that the March 2006, July 2008, and July 2009 letters were sent after the initial denial of the claims, any timing defect with respect to the notice has been cured.  The Veteran's claims were readjudicated, most recently in November 2010.  These letters, together with the November 2004 VCAA notice letter, fully satisfied VCAA notice requirements with respect to the Veteran's claims.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the February 2005 SOC, and the multiple SSOCs issued from July 2006 to November 2010, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the increased rating claims during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims for an increased rating during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with medical examinations in connection with his claims in December 2004, April 2006, May 2007, and September 2009.  There is also an addendum report to the May 2007 VA medical examination of record.  The Board notes that all relevant findings for evaluation of the Veteran's claims are included in the examination report.  

Further, treatment records adequately identified as relevant to the Veteran's increased rating claims have been obtained and are associated with the claims folder.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Residuals of a fracture of the left radius and ulna

The Veteran is currently assigned a disability evaluation of 30 percent for his residuals of a fracture of the left radius and ulna with arthritis of the left wrist under DC 5010-5213.  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  Thus, the hyphenated diagnostic code in this case reveals that Diagnostic Code 5010 is assigned for traumatic arthritis as the service- connected disease and Diagnostic Code 5213 is assigned for impairment of supination and pronation as the residual condition. 

As the Veteran is right-hand dominant, his left arm is properly considered the non-dominant (i.e., minor) extremity under this diagnostic code.  See e.g., the December 2004 VA medical examination report.  

Under Diagnostic Code 5213, for a minor arm, a 30 percent evaluation is provided for impairment of supination and pronation, with hand fixed in supination or hyperpronation.  This is the highest evaluation available under this diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Because the Veteran is already assigned the maximum 30 percent evaluation under Diagnostic Code 5213 for his left arm disability, an increased rating under DC 5213 is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a schedular evaluation higher than the ratings assigned herein.  There is no evidence of ankylosis of the left wrist or non-union of the radius and ulna with flail false joint at any time during the claim/appeal period so as to warrant the assignment of a higher evaluation under DC 5214 or 5210, respectively.  There is no functional impairment that would warrant evaluation under an alternate DC.     

The Board has further considered whether the Veteran's left arm disability warrants referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to the claimed disability have been contemplated in the currently assigned 30 percent rating under DC 5213.  

While it is noted that the September 2009 VA medical examiner noted that the Veteran's left arm disability resulted in moderate-severe effect on his activities of daily life and the Veteran is reportedly retired from his employment as an industrial caterer, he did not indicate that the severity of the Veteran's disability alone resulted in marked interference with employability.  The Board also notes that, although the Veteran reported that he could not work as a truck driver due to difficulty with his wrist at the December 2004 VA medical examiner, the Veteran himself later wrote in the August 2009 VA Form 21-526 that both his non-service-connected chronic obstructive pulmonary disease (COPD) and his left arm disability (referenced as "loss of arm usage") prevent him from working.  Thus, the evidence does not reflect that the claimed disability, alone, has necessitated any frequent periods of hospitalization or caused marked interference with employment at any time relevant to the claim/appeal period. 

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating.  

B.  Radial neuropathy of the left hand

The Veteran is currently assigned a disability evaluation of 20 percent for his radial neuropathy of the left hand under DC 8599-8516.  See 38 C.F.R. § 4.27. 

DC 8516 relates to impairment of the ulnar nerve and provides for a 50 percent disability evaluation for complete paralysis of the nerve of the minor arm.  Complete paralysis is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants assignment of a 30 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6.

At the December 2004 VA medical examination, the Veteran demonstrated a slight decrease in opponens function of his thumb but was able to make a fist.  He could only extend the fingers 10 degrees and the grip of the left hand was 40 percent less than that of the right.  There was also diminished sensation to pinprick and vibratory stimulation of the left second and third fingers and of the proximal adjacent dorsum of the left wrist.  However, he could plantar flex the wrist 40 degrees, extend the wrist 25 degrees with pain, evert 20 degrees with pain, and invert 15 degrees with pain.  

At the April 2006 VA medical examination, the Veteran had decreased pinprick sensation from the elbow down to the left hand, as compared to the right hand.  He also had decreased strength approximately 30 to 40 percent on the left, as compared to the right.  The examiner commented in the diagnosis portion of the report that "slight radial neuropathy" was present.  

At the May 2007 examination, the Veteran demonstrated decreased sensation in the left middle finger and left index finger to sharp dull.  There was no motor impairment and no muscle atrophy of the thenar eminence.  In the addendum report, the examiner commented that there was no objective finding of a change in his grip strength in his left hand, only subjective complaints of grip strength loss by the Veteran.    

At the September 2009 VA medical examination, the Veteran demonstrated paresthesia and diminished brachioradialis reflex with muscle wasting, muscle atrophy, and radial nerve impairment with lesion.  He also showed sensory loss in the second and third fingers.  However, there was no loss of fine motor control.  

Upon careful review of the evidentiary record, to include the Veteran's treatment records relevant to the appeal period and the Veteran's lay statements, the Board finds that it does not support the assignment of a disability rating higher than 20 percent under DC 8516.  Indeed, the Veteran's radial neuropathy of the left hand is not shown to more closely approximate incomplete severe or complete paralysis of the ulnar nerve.  Although the Veteran's radial neuropathy has been shown to result in some sensory loss associated with the second and third fingers as well as some decreased strength in the hand, the overall disability picture more closely approximates moderate impairment.  Any weakened flexion of the wrist is already contemplated in the disability evaluation assigned for the service-connected residuals of the forearm fracture with left wrist arthritis.  There is no evidence of griffin claw" deformity, due to flexor contraction of ring and little fingers or atrophy very marked in dorsal interspace and thenar and hypothenar eminences.  Further, there is no evidence of loss of extension of ring and little fingers and the Veteran is not shown to be unable to spread the fingers or adduct the thumb.  Moreover, the April 2006 VA medical examiner specifically described the Veteran's radial neuropathy as "slight", which does not suggest a severe level of impairment. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim, because the Veteran's radial neuropathy of the left hand more closely approximates the criteria for the currently assigned 20 percent rating under Diagnostic Code 8516 throughout the appeal period.  Thus, entitlement to a higher rating on a schedular basis is denied.  

While the Board has considered whether staged ratings are warranted for this period, the factual findings do not show distinct time periods where the Veteran's radial neuropathy exhibited symptoms that would warrant different ratings.  Thus, a staged rating is not warranted.    

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability.     

The Board has further considered whether the Veteran's claimed disability warrants referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. Peake, supra.  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to his service-connected radial neuropathy have been contemplated in the currently assigned rating under DC 8516.  The evidence does not reflect that his radial neuropathy disability, alone, has necessitated any frequent periods of hospitalization or caused marked interference with employment at any time relevant to the claim/appeal period. 

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, supra.  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating.  



C.  Scar disability

The Veteran's residual scar from the bone graft of the right iliac crest is evaluated under the criteria found at 38 C.F.R § 4.118.  He is rated as 10 percent disabling under DC 7804 for scars, superficial and painful on examination.  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date. The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  

Under the applicable DC 7804, a 10 percent evaluation is provided for a scar that is superficial and painful on examination.  This is the highest evaluation available under this diagnostic code.  See 38 C.F.R. § 4.118, DC 7804.  

Thus, the Veteran is already assigned the maximum 10 percent evaluation under Diagnostic Code 7804 for his service-connected scar disability.  Absent evidence of limitation of function of an affected part, there is also no basis for a higher rating under Diagnostic Code 7805.  Thus, a higher rating is not warranted.   

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a schedular evaluation higher than the ratings assigned herein.  There is no evidence to show limitation of function involving the scar during the claim/appeal period so as to warrant the assignment of a higher evaluation under DC 5214 or 5210, respectively.   

The Board has further considered whether the Veteran's scar disability warrants referral for consideration of a higher initial rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. Peake, supra.  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to his service-connected scar disability have been contemplated in the currently assigned disability ratings under DC 7804.  The evidence does not reflect that the Veteran's claimed disability has necessitated any frequent periods of hospitalization or caused marked interference with employment at any time relevant to the claim/appeal period.  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating.  See Thun v. Peake, supra.


ORDER

Entitlement to an evaluation higher than 30 percent for residuals of a fracture of the left radius and ulna, post-operative with arthritis, left wrist is denied.

Entitlement to an evaluation higher than 20 percent for radial neuropathy, left hand is denied.

Entitlement to an evaluation higher than 10 percent for scar, residual bone graft of the right iliac crest is denied.  


REMAND

As noted above, the Veteran has implicated his orthopedic disability of the left wrist in his inability to obtain employment.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

Here, the Board will not adjudicate the Veteran's TDIU claim until further action, including the issuance of a 38 C.F.R. § 3.159(b) notice letter and adjudication, is accomplished by the RO.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim, with details as to the evidence needed to substantiate the claim and the relative duties of VA and a claimant in obtaining such evidence.

2.  Then, the TDIU claim should be adjudicated.  If the determination is unfavorable, the Veteran should be furnished with a Statement of the Case addressing the claim and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


